ALD-135                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1287
                                       ___________

                              In re: HESHAM ISMAIL,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 5-18-cv-02881)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 5, 2020
               Before: MCKEE, SHWARTZ and PHIPPS, Circuit Judges


                              (Opinion filed April 28, 2020)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Hesham Ismail has filed a petition for a writ of mandamus. For the reasons below,

we will deny the petition.

                                             I.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In July 2018, Ismail commenced an employment discrimination suit in the District

Court against DS Smith Holdings, Inc., United Corstack, LLC, Interstate Resources, Inc.,

Interstate Container Reading LLC, and DS Smith PLC. At a settlement conference on

April 2, 2019, the parties, through counsel, settled all of Ismail’s claims against all of the

defendants. The terms of the settlement were placed on the record, which reflects that

Ismail agreed to those terms. It appears, however, that Ismail subsequently refused to

sign the agreement.

       Counsel for Ismail and the defendants then jointly moved to enforce the settlement

agreement. On December 20, 2019, the District Court granted their request and ordered

Ismail to comply with the terms of the agreement. Despite the District Court’s order,

Ismail continued to ask the District Court to restore the case to the court’s docket. The

District Court denied his requests by orders entered December 30, 2019, and January 27,

2020. Ismail filed a notice of appeal. That appeal has been docketed in this Court at

C.A. No. 20-1291.

       Meanwhile, on February 11, 2020, Ismail filed this petition for a writ of

mandamus. He asks us to compel the District Court to disregard the settlement

agreement and permit him to proceed to trial.

                                              II.

       A writ of mandamus is a drastic remedy that is available in extraordinary

circumstances only. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To obtain the writ, a petitioner must show that “(1) no other adequate means
                                              2
[exist] to attain the relief he desires, (2) [his] right to issuance of the writ is clear and

indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth v.

Perry, 558 U.S. 183, 190 (2010) (per curiam) (first alteration in original) (internal

quotation marks omitted). Mandamus is not a substitute for an appeal, and “a writ of

mandamus may not issue if a petitioner can obtain relief by appeal.” Madden v. Myers,

102 F.3d 74, 77 (3d Cir. 1996).

         We will deny the petition. As noted above, Ismail is presently pursuing an appeal

in this matter. Because he can seek the relief he requests there,1 a writ of mandamus may

not issue.

                                               III.

         Accordingly, we will deny the petition for a writ of mandamus.




1
    We express no opinion in this mandamus proceeding on the merits of the appeal.
                                            3